TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00348-CR
                                      NO. 03-08-00349-CR
                                      NO. 03-08-00350-CR



                             Jonathan Vanshay Brown, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
   NOS. 12193, 12689 & 12690, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Jonathan Vanshay Brown appeals from his convictions based on a plea of guilty

to two counts of aggravated robbery committed in March 2007 and a revocation of community

supervision based on his plea of true to committing robberies, acts which violated the terms of his

December 2006 probation for a previous burglary of a habitation. The trial court sentenced him to

thirty years in prison for the March 2007 robbery offenses and imposed the probated ten-year prison

sentence for the previous burglary offense.

               Appellant’s court-appointed attorney has filed a motion to withdraw and a brief

concluding that the appeal is frivolous and without merit. The brief meets the requirements of Anders

v. California, 386 U.S. 738, 744-45 (1967), by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S.
75, 80-81 (1988); High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978). Appellant received

a copy of counsel’s brief and was advised of his right to examine the appellate record and to file a

pro se brief. No pro se brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

               Affirmed.




                                                G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Affirmed

Filed: January 29, 2009

Do Not Publish




                                                  2